Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNITNG FIRM We consent to use in this Post-Effective Amendment No. 2 to Registration Statement No. 333-193172 on Form S-1 of Geovax Labs, Inc. of our report dated March 20, 2015, relating to our audit of the consolidated financial statements, appearing in the Prospectus, which is a part of such Registration Statement, and to the reference to our firm under the caption “Experts” in such Prospectus. /s/ Porter Keadle Moore, LLC Atlanta, Georgia March 20, 2015
